Exhibit 10.83

AMENDMENT AND FORBEARANCE

This AMENDMENT AND FORBEARANCE (“Agreement”) to is entered into as of March 26,
2008 by and between LSQ Funding Group, L.C. and BRE LLC (collectively,
“Lender”), and Tri-S Security Corporation (“TSS”), Paragon Systems, Inc.
(“Paragon”), The Cornwall Group, Inc., Vanguard Security, Inc., Forestville
Corporation, Vanguard Security of Broward County, Inc., On Guard Security and
Investigations, Inc., Armor Security, Inc. (“Armor”), Protection Technologies
Corporation, International Monitoring, Inc., Guardsource Corp. and Virtual Guard
Source, Inc. (collectively, “Borrower”).

WHEREAS, Lender and Borrower have, entered into that certain AMENDED AND
RESTATED CREDIT AGREEMENT (the “Credit Agreement”) and that certain LOAN AND
SECURITY AGREEMENT (the “Loan Agreement”), both dated as of December 31, 2007,
and the other documents entered into and contemplated therein, all as amended
hereby (collectively, “Loan Documents”); and

WHEREAS, Borrower is or may be in default under section 13.3 of the Loan
Agreement, and sections 5.16, and 5.17 of the Credit Agreement (each of the
above collectively, the “Existing Defaults”). Notwithstanding anything to the
contrary contained herein, no new or other Event of Default shall be an Existing
Default; and

WHEREAS, Borrower has requested that Lender forbear from exercising its rights
and remedies against Borrower relating to Existing Defaults from the date hereof
through the earlier of the events described below, January 1, 2009, or the
occurrence of an Event of Default other than an Existing Default (the
“Forbearance Period”). Although Lender is under no obligation to do so, Lender
is willing to forbear from exercising its rights and remedies against Borrower
through the Forbearance Period on the terms and conditions set forth in this
Agreement, so long as Borrower complies with the terms, covenants and conditions
set forth in this Agreement in a timely manner.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Agreement shall
have the meanings given to them in the Credit Agreement and Loan Agreement.

2. Agreements.

2.1 Forbearance. So long as no Event of Default, other than the Existing
Defaults, occurs or exists, subject to the terms and conditions set forth
herein, Lender agrees that during the Forbearance Period, Lender will not
(x) exercise any default remedy available to Lender under any Loan Document or
applicable law; (y) enforce collection from any Borrower or any Guarantor of any
of the Obligations; or (z) foreclose on its security interest in any of the
Collateral (as defined in all Loan Documents)

 

1



--------------------------------------------------------------------------------

(a) Compliance with the terms of Section 13.3 of Loan Agreement are waived until
the date that Borrower raises equity or subordinated debt on terms and
conditions that are accepted by Lender, but not later than January 1, 2009.

(b) Compliance with terms of Sections 5.16 and 5.17 of Credit Agreement are
waived until the date that Borrower raises equity or subordinated debt on terms
and conditions that are accepted by Lender, but not later than January 1, 2009.

(c) To the extent that Borrower shall fail to repay the obligations owing on the
10% callable convertible promissory notes when due, compliance with
Section 7.1(e) of Credit Agreement shall be waived, unless and until the date
that Borrower raises equity or subordinated debt on terms and conditions that
are accepted by Lender, but not later than January 1, 2009.

Except as expressly provided herein, this Agreement does not constitute a waiver
or release by Lender of any Obligations or of any Event of Default other than
the Existing Defaults, or of any Event of Default which may arise in the future
after the date of this Agreement. If Borrower does not comply with the terms of
this Agreement and the Loan Documents, as modified herein, Lender shall have no
further obligations under this Agreement and shall be permitted to exercise at
such time any rights and remedies against Borrower as it deems appropriate in
its sole and absolute discretion. Borrower understands that Lender has made no
commitment and is under no obligation whatsoever to grant any additional
extensions of time at the end of the Forbearance Period.

3. Limitation of Forbearance.

3.1 This Agreement is effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Lender may now
have or may have in the future under or in connection with any Loan Document.

3.2 This Agreement shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents are hereby ratified and confirmed and
shall remain in full force and effect.

4. Representations and Warranties. To induce Lender to enter into this
Agreement, Borrower hereby represents and warrants to Lender as follows:

4.1 Immediately after giving effect to this Agreement (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default other than the
Existing Defaults has occurred and is continuing;

 

2



--------------------------------------------------------------------------------

4.2 Borrower has the power and authority to execute and deliver this Agreement
and to perform its obligations under the Credit Agreement and Loan Agreement;

4.3 The organizational documents of Borrower delivered to Lender on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Credit Agreement and Loan Agreement
have been duly authorized by all necessary action on the part of Borrower;

4.5 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Documents do not and will not
contravene (a) any law or regulation binding on or affecting Borrower, (b) any
contractual restriction with a Person binding on Borrower, (c) any order,
judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Documents do not require any
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by any governmental or public body
or authority, or subdivision thereof, binding on either Borrower, except as
already has been obtained or made; and

4.7 This Agreement has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Prior Agreement. The Loan Documents are hereby ratified and reaffirmed and
shall remain in full force and effect. This Agreement is not a novation and the
terms and conditions of this Agreement shall be in addition to and supplemental
to all terms and conditions set forth in the Loan Documents. In the event of any
conflict or inconsistency between this Agreement and the terms of such
documents, the terms of this Agreement shall be controlling, but such document
shall not otherwise be affected or the rights therein impaired.

6. Release by Borrower.

6.1 FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Lender and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known

 

3



--------------------------------------------------------------------------------

or unknown, suspected or unsuspected, absolute or contingent, arising out of or
in any manner whatsoever connected with or related to facts, circumstances,
issues, controversies or claims existing or arising from the beginning of time
through and including the date of execution of this Agreement (collectively
“Released Claims”). Without limiting the foregoing, the Released Claims shall
include any and all liabilities or claims arising out of or in any manner
whatsoever connected with or related to the Loan Documents, the Recitals hereto,
any instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

6.2 In furtherance of this release, Borrower expressly acknowledges and waives
any and all rights under Section 1542 of the California Civil Code, or any
equivalent statute or rule that may be applicable, which provides as follows:

“A general release does not extend to claims which the creditor does not know or
expect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
(Emphasis added.)

6.3 By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Lender with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.

6.4 This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Lender to enter into this Agreement, and that Lender would not
have done so but for Lender’s expectation that such release is valid and
enforceable in all events.

6.5 Borrower hereby represents and warrants to Lender, and Lender is relying
thereon, as follows:

(a) Except as expressly stated in this Agreement, neither Lender nor any agent,
employee or representative of Lender has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into this
Agreement.

(b) Borrower has made such investigation of the facts pertaining to this
Agreement and all of the matters appertaining thereto, as it deems necessary.

 

4



--------------------------------------------------------------------------------

(c) The terms of this Agreement are contractual and not a mere recital.

(d) This Agreement has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Agreement is signed freely, and
without duress, by Borrower.

(e) Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Lender, defend and hold
it harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.

7. Counterparts. This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8. Effectiveness. This Agreement shall be deemed effective upon (a) the due
execution and delivery to Lender of this Agreement by each party hereto,
(b) Borrower’s payment of all legal fees and costs in connection with this
Agreement which are outstanding, and (c) Lender’s receipt of the Acknowledgment
of Forbearance and Reaffirmation of Guaranty substantially in the form attached
hereto.

9. Governing Law. This Agreement and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of Florida.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

  BORROWER:   TRI-S SECURITY CORPORATION   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

Chairman/CEO

  PARAGON SYSTEMS, INC.   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

Chairman/CEO

 

5



--------------------------------------------------------------------------------

  THE CORNWALL GROUP, INC.   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

Chairman/CEO

  VANGUARD SECURITY, INC.   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

CEO

  FORESTVILLE CORPORATION   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

CEO

  VANGUARD SECURITY OF BROWARD COUNTY, INC.   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

CEO

 

6



--------------------------------------------------------------------------------

  ON GUARD SECURITY AND INVESTIGATIONS, INC.   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

CEO

  ARMOR SECURITY, INC.   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

CEO

  PROTECTION TECHNOLOGIES CORPORATION   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

CEO

  INTERNATIONAL MONITORING, INC.   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

CEO

 

7



--------------------------------------------------------------------------------

    GUARDSOURCE CORP.   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

CEO

  VIRTUAL GUARD SOURCE CORP.   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

CEO

LENDER:   LSQ FUNDING GROUP, L.C.   By:  

/s/ A. Maxwell Eliscu

  Name:  

A. Maxwell Eliscu

  Title:  

Manager

  BRE LLC   By  

/s/ A. Maxwell Eliscu

  Name:  

A. Maxwell Eliscu

  Title:  

Manager

 

8



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF FORBEARANCE

AND REAFFIRMATION OF GUARANTY

Section 1. Guarantor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Amendment and Forbearance dated as of
even date herewith (the “Forbearance”).

Section 2. Guarantor hereby consents to the Forbearance and agrees that the
Guaranty relating to the Obligations of Borrower under the Loan Documents shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Forbearance or any
other document or instrument delivered in connection herewith.

Section 3. Guarantor represents and warrants that, after giving effect to the
Forbearance, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.

Dated as of March 26, 2008.

 

 

GUARANTOR:

 

TRI-S SECURITY CORPORATION

 

By:

 

/s/ Ronald G. Farrell

 

Name:

 

Ronald G. Farrell

 

Title:

 

CEO

 

PARAGON SYSTEMS, INC.

 

By:

 

/s/ Ronald G. Farrell

 

Name:

 

Ronald G. Farrell

 

Title:

 

CEO

 

9



--------------------------------------------------------------------------------

  THE CORNWALL GROUP, INC.   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

CEO

  VANGUARD SECURITY, INC.   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

CEO

  FORESTVILLE CORPORATION   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

CEO

  VANGUARD SECURITY OF BROWARD COUNTY, INC.   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

CEO

 

10



--------------------------------------------------------------------------------

  ON GUARD SECURITY AND INVESTIGATIONS, INC.   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

CEO

  ARMOR SECURITY, INC.   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

CEO

  PROTECTION TECHNOLOGIES CORPORATION   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

CEO

  INTERNATIONAL MONITORING, INC.   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

CEO

 

11



--------------------------------------------------------------------------------

  GUARDSOURCE CORP.   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

CEO

  VIRTUAL GUARD SOURCE CORP.   By:  

/s/ Ronald G. Farrell

  Name:  

Ronald G. Farrell

  Title:  

CEO

LENDER:   LSQ FUNDING GROUP, L.C.   By:  

/s/ Maxwell Eliscu

  Name:   Maxwell Eliscu   Title:   Manager   BRE LLC   By:  

/s/ Maxwell Eliscu

  Name:  

Maxwell Eliscu

  Title:  

Manager

 

12